DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Drawings
The drawings were received on February 3, 2021.  These drawings are approved.

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 40 “the bottom gear teeth” should be inserted be “the bottom gear teeth portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The material of claim 20 setting forth in lines 19-24 that the “size and shape equal to the smooth circular left and right ends of the oblong opening so that the smooth portion of the rotating gear alternately engages  closely into the smooth circular left and right ends of oblong opening”. This (the size and shape being equal and the gear alternately engaging the opening ends) is considered new matter. The original disclosure does not discuss these features and as shown in annotated Fig. 1 shown below the ends are spaced away from the gear surface and the gear itself is shown as being smaller that the surfaces of the reciprocating block. Similarly, the material referencing that the gear “engages and 
Further, the material of claim 20 lines 39 and 40 which sets forth that the gear “momentarily disengages” the top and bottom gear teeth is also new matter. Further, this seems to be contradicted in Fig. 1 and the specification does not mention this material.


    PNG
    media_image1.png
    398
    566
    media_image1.png
    Greyscale






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim is vague and indefinite because in claim 20 lines 6 and 7 reference is made to a “top straight edge” and a “bottom straight edge”. As is clear from Fig. 1 the top and bottom edges/portions are not “straight”, i.e. they are geared surfaces.
The term "engages closely" in claim 20 line 22 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 20 is vague and indefinite because in line 32 it is unclear if “the rotating gear teeth” are the same teeth as the “plurality of gear teeth” in line 13.
	Claim 20 is vague and indefinite because in lines 35 and 36 the limitation “and wherein a fluid end connected to injection pump” is confusing and seems to be incomplete.

Response to Arguments
Upon further review the current application has been amended to include material from related CIP application 16/125,226 which was first disclosed in the ‘226 application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khaldi et al discloses a gear rack driven reciprocating pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 11, 2021